Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of group I and Species 1 (Claims 1-11) in the reply filed on 10/15/21 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Reid (Reg. No. 56,498) on 10/28/21.
The application has been amended as follows: 


operating the first engine of the multi-engine aircraft to provide motive power to the aircraft; and operating the second engine of the multi-engine aircraft in a standby mode to provide substantially no motive power to the aircraft, and in the standby mode, sequentially executing a plurality of cycles with respect to the second engine, a given cycle of the cycles including: 
in response to a rotational speed of the rotor of the second engine reaching a threshold below the substantially constant idle rotational speed, performing a step of modulating a set of variable guide vanes upstream a compressor section of the second engine toward a fully open position, 
at least in part concurrently with the modulating toward the fully open position, performing a step of spiking a rate of a fuel flow to [[a]]the combustor of the second engine, the spiking and the [[opening]]modulating toward the fully open position timed to increase [[a]]the rotational speed of the rotor of the second engine to an upper threshold above the substantially constant idle rotational speed, and 
in response to the rotational speed reaching the upper threshold, performing a step of modulating the set of variable guide vanes toward a fully closed position.  

2. (Currently Amended) The method of claim 1, wherein the spiking the rate includes a step of increasing the rate [[is]]of the fuel flow to an upper supply rate, the increasing the rate of the fuel flow is followed by [[the]]a step of decreasing the rate of the fuel flow to a lower supply rate, the upper supply rate is lower than a minimum fuel supply rate required for the second engine to provide motive power to the aircraft and greater than the substantially constant idle fuel supply rate required to maintain rotation of the rotor at [[a]]the substantially constant idle rotation speed of the engine, the lower supply rate is lower than the upper [[fuel ]]supply rate, and the modulating the set of variable guide vanes toward the fully open position is followed substantially immediately by the modulating the set of variable guide vanes toward the fully closed position.  

5. (Currently Amended) The method of claim 4, wherein the given cycle includes a breathing-in phase followed by a breathing-out phase, and the breathing-in phase includes: i) executing the modulating the set of variable guide vanes toward the fully open position simultaneously with at least part of the increasing the rate of the fuel flow, followed by ii) the modulating the set of variable guide vanes toward the fully closed position simultaneously with at least part of the decreasing the rate of the fuel flow.  

7. (Currently Amended) The method of claim 6, wherein the breathing-out phase includes maintaining the rate of the fuel flow at the lower supply rate.  

9. (Currently Amended) The method of claim 8, further comprising monitoringthe rotational speed of the rotor of the second engine, and in response to the the rotational speed of the rotor decreasing to a pre-determined sub-idle threshold during the breathing-out phase of [[a]]the given cycle of the plurality of cycles, terminating the breathing-out phase of the given cycle and starting [[the]]a breathing-in phase of a sequentially next cycle of the plurality of cycles.  

10. (Currently Amended) The method of claim 9, wherein during the breathing-in phase of the sequentially next cycle, the increasing the rate of the fuel flow to the upper supply rate starts substantially immediately after the rotational speed of the rotor reaches the pre-determined sub-idle threshold during the breathing-out phase of the given cycle.  

11. (Original) The method of claim 9, wherein during the breathing-in phase of the sequentially next cycle, the [[opening]]modulating the set of variable guide vanes toward the fully open position starts at one of: i) a substantially same time as a start of increasing the rate of the fuel flow, and ii) a pre-determined time after the start of increasing the rate of the fuel flow.  


Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-11 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “the spiking and the modulating toward the fully open position timed to increase the rotational speed of the rotor of the second engine to a threshold above the substantially constant idle rotational speed” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weehuizen (U.S. 3,325,994) discloses a method of operating an engine in a standby mode.
Simonetti (U.S. 2018/0080380) teaches a method of operating a multi-engine aircraft.
Spack et al. (U.S. 2018/0093778) teaches a method of operating a multi-engine aircraft.
Alecu (U.S. 2018/0080378) teaches a method of operating a multi- engine aircraft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        10/28/21
/JESSE S BOGUE/Primary Examiner, Art Unit 3746